
	
		I
		112th CONGRESS
		1st Session
		H. R. 2463
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Hall (for
			 himself, Mr. Quayle,
			 Mr. Wu, Mr. Conaway, Mr.
			 Smith of Texas, Mr.
			 Sensenbrenner, Mr.
			 Benishek, Mr. Barton of
			 Texas, Mr. Hultgren,
			 Mr. Neugebauer, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the next generation of border and maritime
		  security technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security Technology Innovation
			 Act of 2011.
		2.Source of
			 appropriationsAppropriations
			 for carrying out this Act and the amendments made by this Act shall be derived
			 from authorizations of appropriations under the Homeland Security Act of 2002
			 (6 U.S.C. 101 et seq.).
		3.Ensuring research
			 activities of the Department of Homeland Security include appropriate concepts
			 of operationThe Under
			 Secretary for Science and Technology of the Department of Homeland Security (in
			 this Act referred to as the Under Secretary) shall ensure that
			 any Federal Government interagency or intra-agency agreement entered into by
			 the Under Secretary to develop and transition new technology explicitly
			 characterizes the requirements, expected use, and concept of operations for
			 that technology, including—
			(1)the manpower
			 needed to effectively operate the technology;
			(2)the expected
			 training requirements; and
			(3)the expected
			 operations and maintenance costs.
			4.Reauthorization
			 of Homeland Security Science and Technology Advisory CommitteeSection 311(j) of the Homeland Security Act
			 of 2002 (6 U.S.C. 191(j)) is amended by striking on December 31,
			 2008 and inserting on December 31, 2014.
		5.Report on basic
			 research needs for border/maritime security
			(a)AssessmentThe Comptroller General shall assess the
			 basic science research needs in the border and maritime security domain. The
			 assessment shall include consideration of the need for research on—
				(1)detection,
			 tracking, and identification technologies for cargo and people;
				(2)personal
			 protective equipment;
				(3)document security
			 and authentication technologies;
				(4)nonradiological
			 advanced screening technologies at ports of entry; and
				(5)technologies for
			 real time tactical scene awareness.
				(b)ReportNot later than 6 months after the date of
			 enactment of this Act, the Comptroller General shall transmit to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the assessment under subsection (a).
			6.Incorporating
			 unmanned aerial vehicles into border/maritime airspace
			(a)Research and
			 developmentUsing amounts made available under section 307 of the
			 Homeland Security Act of 2002 (6 U.S.C. 187), the Secretary of Homeland
			 Security and the Director of the Joint Planning and Development Office shall
			 continue to research and develop technologies to permit routine operation of
			 unmanned aerial vehicles, including autonomously piloted drones, within the
			 national airspace for border and maritime security missions without any
			 degradation of existing levels of safety for all national airspace system
			 users.
			(b)Pilot
			 projectsThe Secretary shall
			 coordinate with the Administrator of the Federal Aviation Administration acting
			 through the Director of the Joint Planning and Development Office to enter into
			 pilot projects in designated test ranges in sparsely populated, low-density air
			 traffic airspace to conduct research, experiments, and data collection in order
			 to accelerate the safe integration of unmanned aircraft systems into the
			 national airspace system as part of research activities of the Joint Planning
			 and Development Office.
			7.Research program
			 in tunnel detection
			(a)Research and
			 developmentUsing amounts
			 made available under section 307 of the Homeland Security Act of 2002 (6 U.S.C.
			 187), the Under Secretary shall continue to research and develop technologies
			 to permit detection of near surface voids, such as tunnels, with an emphasis on
			 technologies with real time capability.
			(b)CoordinationThe
			 Secretary of Homeland Security shall coordinate with other appropriate Federal
			 agencies, including the Department of Defense and the United States Geological
			 Survey, and ensure the integration of activities under subsection (a) with
			 relevant efforts of such other agencies and the Department of Homeland
			 Security’s Centers of Excellence Program.
			8.Research in
			 anticounterfeit technologies
			(a)Research and
			 developmentUsing amounts
			 made available under section 307 of the Homeland Security Act of 2002 (6 U.S.C.
			 187), the Under Secretary, in coordination with the Director of the National
			 Institute of Standards and Technology, shall continue a joint research and
			 development program on anticounterfeit technologies and standards. The program
			 may include development of counterfeit-resistant documentation,
			 counterfeit-resistant devices, document validation technologies, and document
			 identification standards.
			(b)ConsultationIn carrying out the program in subsection
			 (a), the Under Secretary or his designee shall consult with other Federal
			 agencies engaged in similar activities, including Immigration and Customs
			 Enforcement, the Department of State, the Department of Defense, and the
			 Department of Justice.
			(c)Report to
			 congressNot later than 12 months after the date of enactment of
			 this Act, the Under Secretary and the Director of the National Institute of
			 Standards and Technology shall provide to the Committee on Homeland Security
			 and the Committee on Science, Space, and Technology of the House of
			 Representatives, and the Committee on Homeland Security and Government Affairs
			 of the Senate, a report detailing the actions taken by the Under Secretary and
			 the Director under this section.
			9.Study of mobile
			 biometric technologies at the border
			(a)In
			 generalUsing amounts made
			 available under section 307 of the Homeland Security Act of 2002 (6 U.S.C.
			 187), the Under Secretary, in coordination with the Commissioner of United
			 States Customs and Border Protection, shall continue research on the use of
			 mobile biometric technology at the Nation's borders between the ports of entry,
			 including—
				(1)conducting an
			 analysis of existing mobile biometric technologies and the extent to which they
			 can be deployed in Border Patrol agents' vehicles and used at the border, in
			 terms of operability, reliability, cost, and overall benefit to border
			 operations;
				(2)undertaking an
			 examination of the potential end-user requirements of mobile biometric
			 technology by the Border Patrol and other relevant end-users;
				(3)developing
			 recommendations for addressing capability gaps in mobile biometric
			 technologies; and
				(4)examining the
			 feasibility of implementing a pilot program for use of mobile biometric
			 technologies at the border.
				(b)ConsultationIn conducting the research program under
			 subsection (a), the Under Secretary shall consult the National Institute of
			 Standards and Technology, other appropriate Federal agencies, and appropriate
			 Federal, State, and local law enforcement officials.
			(c)CoordinationThe Secretary shall ensure that the
			 research program is coordinated with other biometric identification programs
			 within the Department of Homeland Security.
			(d)ReportNot later than 12 months after the date of
			 enactment of this Act, the Under Secretary shall transmit to Congress a report
			 on the findings of the research program conducted under this section.
			
